Title: To John Adams from Robert R. Livingston, 29 May 1782
From: Livingston, Robert R.
To: Adams, John



No 7Duplicate
Philadelphia 29th May 1782
Dear Sir

It is with equal Surprize and concern that I find not the least attention paid to the several Letters I have written you since I have had the honor to be in Office. I attributed this to their not having reached you, till I saw an extract of a letter which I had written to Mr Dumas, and which went by the Same conveyance with one to you published in the Courier de l’Europe, from which circumstance I conclude it must have been received. It would give me pleasure to learn that I had been deceived in this particular—Because the punctuality with which your correspondence with Congress has hitherto been maintained would otherwise lead me to conclude that you were not satisfied with the present arrangement of the department for foreign affairs—a reflection which would be painful to me in proportion to the value I put upon your esteem. I have seen your letter of the 26th: of March to Doctor Franklin, in which you speak of the application you have had on the score of your powers to treat of a truce. This together with similar applications to Doctor Franklin, and the proposals made to the Court of Versailles convince me that it is their wish to endeavour to detach us from each other. What an insult it is to our intellects to suppose that we can be catched by this cobweb System of politicks. I entertain hopes that your answer together with that of the Count de Vergennes will teach them to think more honorably of us. Our expectations with respect to the success of your mission are considerably raised, as well by your Letter, as by other circumstances that we have learned thro’ different channels, by this time I hope you are in full possession of your diplomatic rights.

I wrote to you three days ago, since which we have nothing that deserves your attention except what you will learn by reading the enclosed to Mr Dana, sent you under a flying seal. It may be well to take some notice of this affair in the Leyden Gazette, as I doubt not, if Asgill is executed, that it will make some noise in Europe. We are distracted here by various relations of a battle fought between the fleets in the West Indies on the 12th of April. The Antigua and New York account is that the British have been victorious—that the Ville de Paris and six other ships were taken or destroyed. The French account that Rodney was defeated, and that Count de Grasse had gone to Leeward with his transports. Tho’ it is now six weeks since the action, we have nothing that can be depended upon.
I am sir, with great respect & esteem Your most obedt. humble servt

Robt R Livingston

